Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Berkowitz on April 28, 2021.











The application has been amended as follows: 
42. (Currently Amended)  A non-transitory computer-readable medium comprising instructions that when executed by a processor are configured for carrying out [the] a method [of claim 24] of disarming malicious code in protected content in a computer system, the method comprising:
receiving, by the processor, a password-protected input file intended for a recipient;
receiving, by the processor, a credential for accessing the password-protected input file;
accessing, by the processor, the content of the password-protected input file based on the credential;
modifying, by the processor, at least a portion of digital values of the content, wherein the modifying disables any malicious code included in the content without intentionally altering non-malicious functionality of the received input file, thereby creating a modified input file, and wherein the modified input file is modified to be substantially similar to the received input file; and 
enabling access to the modified input file based on the credential for accessing the password-protected input file.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433